.
                 O=iCE     OF .%-I&ATTORNEY GENE&l                         OF +,Zym
                 _ ‘.                                                                             .
                                           AUSTIPl
oaALDc.yua
--                   .    .,                                       .                    . .
   .-             .f         ;‘.’ ’            .
       rr. t:. T. Jtmkcr, FresXdont                .                                          .
       rthte F&a.i?dof ildwation
       m3tf n, Tox8s                                                             ...’




              aut!.iorj.Fod er.ployoua shall           be crppo’iuted bg the
                                           . :                ..        ~’ . .
             ,            . . -‘.        .;.
             d                   .’  _ :  *.. ..
              -‘.                 ‘.                     .,
                        _I’” .,       ,,.:.
                                  _.,:a                            ..
                                                        :
 gr, M. .T. .J~&err, President,   Faze 2   .


     comittee end their salary sud uecessary expenses _
     be paid OR order of seid Cormlttee and all suoh.
     opployaes shall be under the direot supervision
     of sai& Ccrmitteo or its order.   Eaoh or the abovo
     naoed allocations is for each year of the blenniur;?.n
           This Aat,“in oreating end liaposl~g aortain duties on
 tto Joint LeglS~atiYQ AbPiSOry Gomittee, provldetl in Artlclo m:
           flshould-for any reeson tbe Joint Xcglsiative
     Advisory Comittoe Sail or rafuae to porforn the
     Uutios herein imposed upon it or ehould the duties,
     pomm,’ end Sunatlons OS said Joint Legialatlve
     Advisory Cormlttee becone ineotlve or unenforceable,
     then, and in thet ovont i such .duties - - L - shall
     bo- parrorrz%.dby the Ztote Zjoerd. of Sduaatlon the
     sa.T8 as 5.S ~soid Co?mittee had not be-on oroated or
     authorized.”
            in b& oDInion Uo.. O-&609, we held that tha attempt   .
 to vest. Zn the Joint Le~~slativc Advisory Committea the ‘duties
 er.d pomers presaribcd by the Act, aove and except the duty to,
 atudp the sahool levis in’order that the said laws night b% re-
 oodlfied, violated the Constitution of Taxas, and thet such
Cutlos end powers, 8800 ana exoopt the study of the Bahool
 lows, Cevolvod upon and should be axercised by the Mete Board
of
,v  Education under the .tarms of the saving alauso above Quoted.
 &he.result is that the Joint LeJegislative Advisory Committea
 atill exists, but is strippad of all. pouer and authority unaer      .
 the Aat rsave the power and duty of stuaying the school laws.
           The purpose ‘of the Le&slature in providir&tha‘
 $3,000.00 epproprietion wts clearly to Surnish funds to enable
 the duties attamptea to be Imposed on the Committee to be dir+,
-chtrg0a.  Whenthoso duties in pert, under the Act devolvod upon
 lhc Board, it is our opinion that tha $8,000.00 approprintlon
 tooam ovafiablo to the Bow? to pay the necesos’ry cxp%raon in-
 cldont to the diechorge of’. euch duties of the Commlttce es h%?e
 by the provisions OS the Act to bo dl%charGed by the Bosrd,.
          But the CoxQi.ttoQ  is still   in ox1stence, and still
h e duty to perSorin, i.e.,     the otwxy  OS ‘the school laws. The
tPPropriation ic to dofrhy   expenses incurred in oonncction with
all the duties originally~inpbsed     on tho Committee. The result,


       ,
           .
            -.
                                                                             ?.   ‘..

                                                                            .-.         ,




                                    .                                                   \

                                                                                            I
  3, g. T.. Junker; Frosldent,   ‘page 3

                                                                  ..

  ~nozalous $ho&h it my .be, is thljt we h&w au indivisibie   lump ‘.
  au3 appropriation available. to the Board and the Connittee alike
  to the, extent necesoary to onoblo eaoh to perSo+ it8 respectiyo
  duties.    ,.     .
             The situation thus existi&      l.s oue whiah presents. ’
  practloal &iSSioUltiQs, It in txue. : This affords no basla for
  igaming the legislative      mandate; r,athcr, it furniahos an ooossiou
  ior coopmotion batwen the Boerd anq the Codttee to the end
* -thet the sppropriation mQy be expended in auah mrmer as. to effec-
  tuato the l.o@lative      intent.  par, exakple, YSOsee no reason why,
  !r en auditor be necessary to the dioctmrge of the Sunatiossof
  the Board afid ot the Comittee es well, the respeatlve bodias may
  not, in the spLrit of oooperation, awtua~lp a@‘ee upon the appoint-
  r.&ntof an auditor, the S_ixin& OS his .salmy, .and the prescribing
  of Jdsmduties.         ..     .’
                                        ..    ,..’
                                                        . ..

     I
                  _’     ._. ‘.
                .. .
 4                        .. .

                                             ._. . ..          Assistant.